File Nos.333-187583 811-22818 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 27, 2015 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 þ Pre-Effective Amendment No. o Post-Effective Amendment No.3 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 þ Amendment No.6 þ WESTCHESTER CAPITAL FUNDS (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (914)741-5600 (Registrant's telephone number, including area code) Bruce Rubin Vice President Westchester Capital Funds 100 Summit Lake Drive Valhalla, New York 10595 (Name and address of agent for Service) with copies to: Jeremy Smith, Esq. Ropes & Gray LLP 1211 Avenue of the Americas New York, New York 10036 It is proposed that this filing will become effective: þimmediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date), pursuant to paragraph (a)(1) o75 days after filing pursuant to paragraph (a)(2) oon (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: oThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 3 to the Fund’s Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Fund’s PEA No. 2 on Form N-1A filed March 13, 2015.This PEA No. 3 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in PEA No. 2 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 (the “1940 Act”), each as amended, the Registrant, The Merger Fund, certifies that it meets all of the requirements for effectiveness under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 3 under the Securities Act and Amendment No. 3 under the 1940 Act to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Valhalla and State of New York, on the 27th day of March, 2015. WESTCHESTER CAPITAL FUNDS By:/s/ Roy Behren Name:Roy Behren Title:Co-President, Treasurer and Trustee By:/s/ Michael T. Shannon Name:Michael T. Shannon Title:Co-President and Trustee Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No.3 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Name Capacity Date /s/ Roy Behren Co-President, Treasurer and Trustee March 27, 2015 Roy Behren /s/ Michael T. Shannon Co-President and Trustee March 27, 2015 Michael T. Shannon Barry Hamerling* Trustee March 27, 2015 Barry Hamerling Richard V. Silver* Trustee March 27, 2015 Richard V. Silver Christianna Wood* Trustee March 27, 2015 Christianna Wood * By:/s/ Roy Behren Roy Behren Attorney-in-Fact** **Pursuant to Powers of Attorney for each of Barry Hamerling, Richard V. Silver and Christianna Wood filed as Exhibit (h)(5) to Pre-Effective Amendment No. 1 to the Registration Statement filed on August 9, 2013. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
